Citation Nr: 0007206	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  97-03 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial rating for Lyme disease in 
excess of 20 percent for the period from February 14, 1996, 
through August 29, 1996.

2.  Entitlement to an increased rating for Lyme disease, 
rated as 20 percent disabling, for the period from September 
10, 1997, through October 31, 1999.

3.  Entitlement to an increased (compensable) evaluation for 
Lyme disease, rated as noncompensable as of November 1, 1999.


ATTORNEY FOR THE BOARD

M. S. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from April 1990 to February 
1996.  She had approximately five months of prior active 
service.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in June 1996 by the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The Board remanded this case is March 
1997 and February 1999, in order to accomplish additional 
development of the evidence.  The case is again before the 
Board for appellate review.

In a June 1999 rating decision, the Cleveland, Ohio, RO 
determined that the appropriate disability ratings for the 
veteran's service-connected Lyme disease were as follows:  a 
20 percent rating for the period from February 14, 1996, 
through August 29, 1996; a 100 percent rating for the period 
from August 30, 1996, through September 9, 1997; a 20 percent 
rating effective from September 10, 1997.  After the 
provisions of 38 C.F.R. § 3.105(e) (1999) had been complied 
with, an August 1999 rating decision assigned a 20 percent 
rating from September 10, 1997, through October 31, 1999, and 
reduced the rating to a noncompensable evaluation as of 
November 1, 1999.  The veteran's claim for an increased 
rating will accordingly be adjudicated, pursuant to 
disability percentages and effective dates, as indicated on 
the first page of this decision.  The 100 percent rating that 
was in effect for the period from August 30, 1996, through 
September 9, 1997, constitutes a full grant of benefits 
sought for that period, and need not be considered by the 
Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

In its previous remands, the Board characterized the issue on 
appeal in terms of entitlement to an increased rating.  
Recently, however, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) indicated that a 
distinction must be made between a veteran's dissatisfaction 
with the initial rating assigned following a grant of service 
connection (so-called "original ratings"), and 
dissatisfaction with determinations on later claims for 
increased ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Inasmuch as the veteran's claim was placed in 
appellate status by a notice of disagreement expressing 
dissatisfaction with an original rating, the Board has re-
characterized the first issue listed on the preceding page.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  Between February 14, 1996, and August 29, 1996, Lyme 
disease was manifested primarily by less than definite 
impairment of health and by less than three yearly 
incapacitating exacerbations of joint pain.

3.  Between September 10, 1997, and October 31, 1999, Lyme 
disease was not active, and there is no competent evidence of 
significant residuals.

4.  Beginning on November 1, 1999, Lyme disease has not been 
active, and there is no competent evidence of significant 
residuals.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 20 percent for 
Lyme disease, for the period from February 14, 1996, through 
August 29, 1996, are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4, §§ 4.20, 4.71a, Diagnostic Code 5002 
(1996).

2.  The criteria for a rating greater than 20 percent for 
Lyme disease, for the period from September 10, 1997, through 
October 31, 1999, are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4, §§ 4.71a, 4.88b, Diagnostic Code 
6319 (1999).

3.  The criteria for a compensable evaluation for Lyme 
disease, as of November 1, 1999, are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4, §§ 4.71a, 4.88b, 
Diagnostic Code 6319 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, she has presented claims that are 
plausible.  See Proscelle v. Derwinski, 2 Vet. App. 629 
(1992) (application of the well-grounded standard for claims 
for increased compensation.)  She has not alleged the 
existence of any records of probative value that may be 
obtained, and which are not already associated with her 
claims folder.  The Board accordingly finds that the duty to 
assist her, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), 
has been satisfied.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  In assessing the rating 
to be assigned, the history of the disability should be 
considered.  38 C.F.R. § 4.1 (1999); Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  With regard to increased 
ratings, however, it is the present level of disability that 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  Compare Fenderson, 12 Vet. App. at 199 
(indicating that the "present level" rule, set out in 
Francisco, is not applicable to original ratings).

Service connection for Lyme disease was granted in June 1996 
by the Roanoke, Virginia, RO following review of evidence 
that included the veteran's service medical records and the 
report of an April 1996 VA examination.  Recent rating 
actions promulgated by the Cleveland RO have established, for 
this disorder, a 20 percent disability rating for the period 
from February 14, 1996, through August 29, 1996; a 100 
percent rating for the period from August 30, 1996, through 
September 9, 1997; a 20 percent rating for the period from 
September 10, 1997, through October 31, 1999; and a zero 
(noncompensable) rating as of November 1, 1999.

The veteran contends, essentially, that these disability 
percentages (other than the 100 percent rating in effect from 
August 30, 1996, through September 9, 1997) do not adequately 
reflect the severity of her service-connected Lyme disease, 
and that increased ratings should be awarded.  After a review 
of the record, however, the Board finds that her contentions 
are not supported by the evidence, and her claims fail.

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by application of rating 
criteria set forth in VA's Schedule for Rating Disabilities, 
38 C.F.R. Part 4 (Schedule).  The Board, as a preliminary 
manner, notes that the rating criteria with respect to Lyme 
disease were revised during the pendency of the veteran's 
claims.  Schedule for Rating Disabilities; Infectious 
Diseases, Immune Disorders and Nutritional Deficiencies 
(Systemic Conditions), 61 Fed. Reg. 39873 et seq. (July 31, 
1996).  

The Court has held that, when a law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial process has been concluded, the 
version more favorable to the claimant will be applied.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  In the 
instant case, however, the change in rating criteria with 
regard to Lyme disease became effective on August 30, 1996.  
As indicated above, the disability rating percentages 
currently in effect are for specific periods that, where 
pertinent, utilize August 30, 1996, as a delineating date.  
For the period that ended on August 29, 1996, reference to 
rating criteria that took effect on August 30, 1996, is 
inappropriate; likewise, rating criteria that were in effect 
prior to August 30, 1996, cannot be referenced with regard to 
the period that began on September 10, 1997.  The Board 
accordingly finds that, in this instance, the Court's holding 
in Karnas is not for application.

I.  Entitlement to a Rating Greater Than 20 Percent, for the 
Period From 
February 14, 1996, Through August 29, 1996

Prior to August 30, 1996, Lyme disease was rated as analogous 
to rheumatoid arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5002 (1996).  Under that Diagnostic Code, the 20 percent 
rating in effect from February 14, 1996, through August 29, 
1996, contemplated one or two exacerbations yearly.  A rating 
greater than 20 percent (in this case, 40 percent) would have 
been appropriate for symptom combinations productive of 
definite impairment of health and objectively supported by 
examination findings, or incapacitating exacerbations 
occurring three or more times yearly.

The criteria for an increased rating for the period from 
February 14, 1996, through August 29, 1996, are not met.  The 
only clinical record compiled during that period, which is 
the report of the April 1996 VA examination, shows that the 
veteran indicated that she experienced arthralgia and 
weakness only "on a very variable basis," and does not 
indicate the presence, by history, of any incapacitating 
exacerbation.  Likewise, the report does not show that she 
was experiencing any incapacity at the time of the 
examination.  The report shows, to the contrary, that a 
neurologic examination was within normal limits, with 
reflexes intact.  Sensation was intact over the upper and 
lower extremities, and there was good muscle strength in the 
extremities.  The examiner found that there was no swelling 
of any joints, and that the veteran "in general" appears to 
have a full range of joint motion.  

The veteran had also reported depression and "graying out" 
vision in her right eye which she attributed to Lyme disease.  
She was afforded VA eye and psychiatric examinations in May 
1996.  However, no right eye disorder was found which was 
attributed to Lyme disease.  The only diagnoses noted were 
dry eye syndrome and refractive error in the left eye.  
Likewise, the psychiatric examination report did not 
attribute any psychiatric disorder to her Lyme disease.  She 
was assessed with adjustment reaction with depressed mood, 
but was found to have "no particular psychiatric symptoms at 
this time other than a slightly increased irritability."

A summary of VA hospitalization in September and October 1996 
shows that the veteran indicated (apparently on September 9, 
1996) that she experienced more frequent symptoms within the 
last 1 1/2 months, that she had experienced brief episodes of 
urinary incontinence lasting intermittently for days or weeks 
but resolving spontaneously, and that in July 1996 she 
experienced left side numbness associated with slurred 
speech.  The Board must note, however, that this information 
is presented as history, not as clinical information, and is 
not characterized as a definite impairment of health or as 
incapacitating exacerbations.  In the absence of medical 
evidence to that effect, the Board is unwilling to 
extrapolate any conclusion as to the nature and severity of 
her symptoms during the period in question, as related in the 
hospitalization summary.

Based on the lack of clinical evidence of manifestations of 
Lyme disease affecting any other bodily system over this 
period of time, the Board does not find that any other 
Diagnostic Codes are for application.   

In evaluating the veteran's Lyme disease debility, the Board 
has considered whether the veteran is entitled to a "staged 
rating."  See Fenderson, 12 Vet. App.  at 119.  It is the 
Board's conclusion, however, that at no time from February 
14, 1996, through August 29, 1996, was her service-connected 
Lyme disease debility more than 20 percent disabling.  
Consequently, a "staged rating" is not warranted.  In 
brief, the Board must conclude that the preponderance of the 
evidence is against the veteran's claim for an increased 
rating for Lyme disease, for the period from February 14, 
1996, through August 29, 1996.  This claim, accordingly, 
fails.

II.  Entitlement to a Rating Greater Than 20 Percent for the 
Period from 
September 10, 1997, Through October 31, 1999 

As previously noted, the criteria whereby Lyme disease is 
evaluated for rating purposes were revised as of August 30, 
1996.  Under these criteria, which are now set forth at 
Diagnostic Code 6319 of the Schedule, Lyme disease is 
assigned a 100 percent rating when an active disease; a 100 
percent rating was in effect under these criteria from August 
30, 1996 (the effective date of the revised criteria) through 
September 9, 1997.  The criteria also specify that Lyme 
disease, when not an active disease, is rated by evaluation 
of "residuals such as arthritis under the appropriate 
system."

Accordingly, the question that must be resolved with regard 
to the evaluation assigned from September 10, 1997, through 
October 31, 1999, is whether the evidence demonstrates that a 
rating greater than the 20 percent that is currently in 
effect for that period is warranted.  The clinical evidence 
from that period consists of the report of VA examinations 
conducted in September 1997 and April 1999.  The April 1999 
examination report provides the basis for the assignment by 
the RO of the noncompensable rating that became effective on 
November 1, 1999, and will also be discussed with regard to 
that rating, below.

The September 1997 report shows that the veteran indicated 
that she fatigued easily and that she experienced pain in 
various joints.  The report notes that "the function of 
these joints is limited secondary only to pain."  The report 
also notes that there was "some" lower left extremity 
muscle weakness, decreased ankle deep tendon reflexes, and an 
abnormal magnetic resonance imaging (MRI) of the brain.  The 
report, however, also indicates that the "diagnosis is that 
there is no current active Lyme disease."  It must be noted 
that the examination report is devoid of any finding by the 
examiner whereby the veteran's physical complaints and 
disabilities are attributed to Lyme disease, or are 
identified as residuals thereof.  It must also be noted that 
the examination report, while acknowledging abnormal MRI 
results, indicates that the results shown could be attributed 
to numerous etiologies, of which Lyme disease is only one.

The veteran also reported that she had had problems with 
short-term memory loss which had improved; and that 
complaints of neuropathy in the fingers and toes had also 
dissipated somewhat.  She was referred to neurology for 
further work-up; however she failed to report for a neurology 
examination scheduled in May 1998.  Attempts made by the RO, 
via letter and telephone, to encourage her to report for an 
examination, were unsuccessful.  Thus, as there is no 
evidence of significant neurological manifestations of Lyme 
disease over this period, an increased rating is not 
warranted on that basis.

The Board recognizes that, while the report of the April 1999 
VA examination will be discussed with reference to the 
noncompensable evaluation that has been in effect since 
November 1, 1999, it was in fact conducted during the period 
at issue with regard to this claim, and therefore is 
relevant.  This report, however, also indicates a diagnosis 
of history of Lyme disease, currently not active.

In brief, the record does not demonstrate that, between 
September 10, 1997, and October 31, 1999, the veteran's Lyme 
disease was an active disease, or that medical problems that 
were identified as residuals of Lyme disease were manifested.  
Inasmuch as the appropriate rating for Lyme disease is 
premised on the severity of residuals, the Board must 
therefore conclude that the preponderance of the evidence is 
against the veteran's claim.

III.  Entitlement to a Compensable Evaluation as of November 
1, 1999

The criteria for ascertaining whether a compensable 
evaluation can be assigned for Lyme disease for the period 
beginning on November 1, 1999, are the same as those 
applicable for the period from September 10, 1997, through 
October 31, 1999; that is, when not an active disease, Lyme 
disease is rated by evaluation of the residuals thereof.

The RO's reduction of the 20 percent rating that had been in 
effect from September 10, 1997, through October 31, 1999, was 
based on the report of the VA examination conducted in April 
1999.  The Board notes that the 20 percent rating was in 
effect for approximately two years and two months, and that 
the provisions of 38 C.F.R. § 3.344 (1999) are accordingly 
not for application.  She reported she was "doing 
wonderful", was very active, and was asymptomatic.  She 
complained of occasional right knee pain, but the report 
shows that the veteran ambulated well and was able to move 
all extremities without weakness; neither joint pain nor 
muscle weakness was discerned.  Likewise, the report does not 
indicate that Lyme disease was active; to the contrary, it 
indicates a diagnosis of history of Lyme disease, currently 
not active.  Assessments of all major body systems were 
normal.

Inasmuch as the evidence does not show that Lyme disease is 
currently active, or that any medical problems or 
disabilities have been identified as residuals thereof, the 
Board must conclude that the preponderance of the evidence is 
against the veteran's claim for a compensable evaluation for 
Lyme disease, as of November 1, 1999.  Her claim for such 
benefits, accordingly, fails.


ORDER

An increased rating for Lyme disease, rated as 20 percent 
disabling, for the period from February 14, 1996, through 
August 29, 1996, is denied.  An increased rating for Lyme 
disease, rated as 20 percent disabling, for the period from 
September 10, 1997, through October 31, 1999, is denied.  An 
increased evaluation for Lyme disease, rated as 
noncompensable as of November 1, 1999, is denied.



		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals



 

